912 So.2d 663 (2005)
Keith H. CANTY, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D05-357.
District Court of Appeal of Florida, Third District.
September 28, 2005.
Keith H. Canty, in proper person.
Charles J. Crist, Jr., Attorney General, and Angel L. Fleming, Assistant Attorney General, for appellee.
*664 Before GERSTEN, GREEN, and FLETCHER, JJ.
PER CURIAM.
Keith Canty appeals from the trial court's order denying his motion to define or clarify sentence pursuant to Florida Rule of Criminal Procedure 3.700(b). We treat this as a Motion to Correct Sentence under Florida Rule of Criminal Procedure 3.850.
Canty claims that his plea agreement provided for concurrent and coterminous sentences in three cases. The docket sheets, judgments and sentences in the circuit court cases do not indicate that the sentences are coterminous. However, the forms attached to Canty's motion to define sentence include a handwritten notation that the sentences will run concurrent and coterminous.
Because Canty has alleged an inconsistency between the terms of his plea agreement and the sentence imposed, and because there is no transcript of the plea colloquy to determine the terms of the plea agreement and sentence, the record fails to conclusively demonstrate that Canty is not entitled to the relief he seeks. Accordingly, we reverse and remand. On remand the trial court is directed to either attach those portions of the record that conclusively refute Canty's claim, or to award him the relief that he seeks.